DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 08/02/2022.
Claims 1-19 are pending and have been examined. Applicant has cancelled claims 3 and 19. Applicant has amended claims 1, 4-12, and 14-18.
Response to Arguments
Applicant’s arguments with respect to the claim objections against claims 5-10 and 12-16 have been fully considered and are persuasive. The claim objections against claims 5-10 and 12-16 have been withdrawn. 
Applicant’s arguments with respect to claims 1-19, now claims 1-2 and 4-18, rejected under 35 USC § 112(b) have been fully considered and are persuasive. The rejection under 35 USC § 112(b) against claims 1-2 and 4-18 has been withdrawn. 
Applicant has cancelled claim 19, and so the rejection under 35 USC § 112(d) against it is moot and withdrawn.
Applicant’s arguments with respect to claims 1-19, now claims 1-2 and 4-18, rejected under 35 USC § 101 have been fully considered and are persuasive. The rejection under 35 USC § 101 against claims 1-2 and 4-18 has been withdrawn. 
Applicant's arguments with respect to claims 1-19, now claims 1-2, 4, and 6-18, rejected under 35 USC § 102(a) have been fully considered but they are not persuasive. Applicant has amended independent claims 1, 17, and 18 by modeling after some content from claims 3 and 4. Specifically, the Applicant has modeled content from claim 3 into claims 1 and 18 and from claim 4 into 17. The Applicants state the cited references from Pack et al. (WO 2012091814 A2) do not teach
generating the data of interest from a data generator associated with the tool for performing work (claims 1 and 18)
and generating data of interest from one of a power consumption capture device, a meteorological data capture device, a hygrometry data capture device, a sunshine capture device, device for capturing aeraulic data, a soil resistivity data capture device, an insect population counting device, an early warning device of disease, or obstacle detection device on a ground (claim 17; emphasis added).
The Applicant states that the cited reference from paragraphs [00142-00144] do not teach these amended portions. The Examiner respectfully disagrees based on the what the Applicant considers a data generator and the content present in the claims. In claim 4 and paragraph [0047] of the specification, the Applicant considers a data generator to be any device capable of generating data of the type from the list mentioned in (b), including an image capture device and an obstacle detection device on the ground (which the examiner notes is not mentioned in the arguments at the top of page 11 of applicant’s arguments but is included in the group listed in claim 4 (both image capture and obstacle detection) and is further included in claim 17 (obstacle detection)). One such device includes image capture devices recited in Pack [00142-00144]. Furthermore, Pack also teaches an obstacle detection devices in at least paragraphs [00125] and [00130] for detecting approaching ground obstacles with more that just a means of imaging to detect them, including contact sensors, proximity sensors, radar, sonar, LIDAR, and more. Therefore, Pack continues to disclose the elements both original and amended of the claims.
Applicant's arguments with respect to claim 5 rejected 35 USC § 103 have been fully considered but they are not persuasive. The Applicant claims that the additional reference of Deyle et al (US 20170225336 A1) does not teach the vehicle equipped with an air sampler without supporting evidence to the argument. The Examiner reasserts both here and in the rejection below that Deyle reads on the claimed content. Particularly, paragraph [0069] recites “The sensors 420 can include fire alarms, smoke detectors, carbon monoxide detects, gas or toxin detectors, thermometers, and the like. Information from the sensors can be provided to the central system 210, for instance directly via the network 200 or via a robot 100 (emphasis added).” By nature of their function, the emphasized sensors have to be able to sample the air in order to detect their respective airborne pollutants by design. Therefore, Deyle reads on the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. (WO 2012091814 A2).
Regarding claim 1 and 18, Pack discloses a method (see at least abstract) comprising: 
(a) managing a fleet of information carrier vehicles from a remote processing device (see at least paragraphs [0004-0007], [00186], [00223], [00277], and [00281-00282]), each of the vehicles being autonomous in energy and arranged to move and roll on a ground of a field (see at least paragraphs [0096] and [00100]), each of the information carrier vehicles comprising a data communicator operably communicating data to a communicating access point common to the fleet of information carrier vehicles and in communication with the remote processing device (see at least paragraphs [0004-0007], [0029], [00291], and [00294]), and a tool for performing a work (see at least paragraph [00117]); 
(b) at each of vehicles: 
i. generating data of interest from a data generator associated with the tool for performing work (see at least paragraphs [0022-0026] and [00142-00144]); 
ii. recording the data of interest (see at least paragraphs [00179], [00217], and [00250]); 
iii. receiving movement commands and applying the movement commands (see at least paragraphs [0005], [00102-00104], and [00186]); 
(c) at the remote processing device for the vehicles (see at least paragraphs [0004-0005]): 
i. processing received data to determine a driving strategy for controlling the fleet of vehicles (see at least paragraphs [0029], [0032], [0041], [0043], [00143], and [00217]); 
and ii. communicating to the fleet of vehicles the movement commands determined from the driving strategy (see at least paragraphs [0096], [00134], [00143], [00217]).
Regarding claim 2, Pack discloses associating a time stamp and a location with the data of interest (see at least paragraphs [0025], [0032], [0037], and [00228]).
Regarding claim 4, Pack discloses the data of interest is generated from at least one element of a group of: 
power consumption capture device; 
image capture device (see at least paragraphs [00142-00144]); 
meteorological data capture device; 
hygrometry data capture device; 
sunshine capture device; 
device for capturing aeraulic data; 
soil resistivity data capture device; 
insect population counting device; 
early warning device of disease; 
or obstacle detection device on the ground (see at least paragraph [00125]).
Regarding claim 7, Pack discloses aggregating the data of interest in the remote processing device (see at least paragraphs [0004-0007], [00144], and [00254]).
Regarding claim 8, Pack discloses recording the data of interest is performed synchronously, asynchronously, or triggering an event local or external to the vehicle (see at least paragraphs [0035-0036], [00179], [00217], [00226-00227], [00235], [00237], and [00250]).
Regarding claim 9, Pack discloses the method further comprises storing terrain topology in a storage means (see at least paragraphs [0039], [0041], [00218], and [00243]).
Regarding claim 10, Pack discloses the topology is a complete topology of the field or partial topology of the field (see at least paragraphs [0039], [0041], [00218], and [00243]).
Regarding claim 11, Pack discloses receiving, at each of the vehicles, one or more updates of the topology of the vehicles (see at least paragraphs [0039], [0041], [00218], [00221], and [00250]).
Regarding claim 12, Pack discloses receiving data from at least one other device at the remote processing device (see at least paragraphs [0004-0007], [00142-00144], and [00125]).
Regarding claim 13, Pack discloses an aggregation of received data to build profiles associated to a particular area of the field (see at least paragraphs [00137], [00144-00145], [00150], [00247-00250], and [00252-00254]).
Regarding claim 14, Pack discloses, at the remote processing device, a predetermination of a partition of the terrain into a plurality of sub-parcels, each of the sub-parcels being provided with an indicator determined from a quantity of energy consumed by the tool of the vehicles on the sub-parcel and by a time elapsed on the sub-parcel by the vehicles (see at least paragraphs [0004-0007], [0019-0020], [0038], [0096], [00145], [00150], [00229], [00240], [00250-00252], [00263],  and Figs. 17A-17B).
Regarding claim 15, Pack discloses, at the remote processing device, an implementation of neural networks optimizing functions and trajectories of a robot from historical data (see at least paragraphs [00223-00224]).
Regarding claim 16, Pack discloses, at the remote processing device, calculating, for each of the vehicles, an objective point (see at least paragraph [00248], [00258], [00263], [00265-00269]), an objective point being calculated by using at least one of: 
the data of interest and an actual geographic position of the vehicle (see at least paragraph [00265-00269], [00272]).
Regarding claim 17, Pack discloses a method (see at least abstract) comprising: 
(a) managing a fleet of information carrier vehicles from a remote processing device (see at least paragraphs [0004-0007], [00186], [00223], [00277], and [00281-00282]), each of the vehicles being autonomous (see at least paragraphs [0096] and [00100]), each of the information carrier vehicles communicating data to a communicating access point common in communication with the remote processing device to the fleet of vehicles (see at least paragraphs [0004-0007], [0029], [00291], and [00294]); 
(b) at each of the vehicles: 
i. generating data of interest from one of a power consumption capture device, a meteorological data capture device, a hygrometry data capture device, a sunshine capture device, device for capturing aeraulic data, a soil resistivity data capture device, an insect population counting device, an early warning device of disease, or obstacle detection device on a ground (see at least paragraphs [0022-0026] and [00125]); 
ii. recording the data of interest or pre-processed, transmission of recorded data (see at least paragraphs [00179], [00217], and [00250]); 
iii. receiving movement commands and applying the movement commands (see at least paragraphs [0005], [00102-00104], and [00186]); 
(c) at a remote processing device (see at least paragraphs [0004-0005]): 
i. processing received data to determine a driving strategy for controlling the fleet of vehicles (see at least paragraphs [0029], [0032], [0041], [0043], [00143], and [00217]); 
ii. communicating movement commands determined from the driving strategy to the fleet of vehicles (see at least paragraphs [0096], [00134], [00143], [00217]); 
and (d) determining a moving strategy, by the vehicle, from a map of workload density which is computed at the remote processing device from the data of interest (see at least paragraphs [0029], [0032], [0041], [0043], [0096], [00125], [00134], [00143], [00150], [00217], [00250-00252]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Deyle et al. (US 20170225336 A1).
Regarding claim 5, Pack does not disclose, at each of the vehicles, a sampling air surrounding the vehicles with a sampler. 
However, Deyle teaches, at each of the vehicles, a sampling air surrounding the vehicles with a sampler(see at least paragraph [0069]).
It would be obvious to one of ordinary skill in the art before the effective date of the present invention to incorporate the air sampler taught in Deyle into the data-collecting fleet of Pack because both inventions are directed toward autonomous robots/vehicles collecting image data while self-navigating through a specified area. They would be motivated to include the sampler because it would provide additional data to aggregate to a specific location within the area of interest.
Regarding claim 6, Pack discloses the method further comprising receiving data generated by the at least one element at a data communicator (see at least paragraphs [0022-0026], [0032-0034], [0043], and [00125]).
Pack does not disclose the at least one element is remote from the vehicle.
However, Deyle teaches the at least one element is remote from the vehicle (see at least paragraphs [0044], [0051], and [0064] and Fig. 4, where the system is described as having infrastructure located sensors including security cameras capable of communicating with the mobile robot/vehicle).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the remote sensing of Deyle into the automated fleet of Pack because both inventions are directed toward autonomous robots/vehicles collecting image data and more while self-navigating through a specified area. This would help overcome several challenges observed in Pack (see paragraph [00126]), namely removing “blinding” zones in sensor collection created by the vehicle itself occluding the sensor’s field of view.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666